                 Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 1 of 13 PageID #:621



                               UNITED STATES DISTRICT COURT
                                                         Northern District of Illinois

                                                                        )
              UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                                                                        )
                                v.                                      )
                                                                        )
                  CONCEPCION MALINEK                                           Case Number:             1:19-CR-00277(1)
                                                                        )
                                                                        )      USM Number:              53954-424
                                                                        )
                                                                        )
                                                                        )
                                                                               Robert Louis Rascia
                                                                        )      Defendant’s Attorney


THE DEFENDANT:
☒ pleaded guilty to Count Ten of the Superseding Indictment.
☐ pleaded nolo contendere to count(s)         which was accepted by the court.
☐ was found guilty on count(s)        after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                  Offense Ended           Count
 18:1589 Forced Labor                                                                                 03/26/2019              10s




The defendant is sentenced as provided in pages 1 through 9 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ All remaining Counts are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.

                                                                                  April 19, 2021
                                                                                  Date of Imposition of Judgment

                                                                                  _______________________________________________
                                                                                  Signature of Judge
                                                                                  Edmond E. Chang, United States District Judge

                                                                                  Name and Title of Judge

                                                                                  April 22, 2021
                                                                                  Date
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 2 of 13 PageID #:622
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 2 – Imprisonment                                                                                                         Judgment – Page 2 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
                                                            IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: Seventy-Eight (78)
months as to Count 10 of the Superseding Indictment.

☒         The court makes the following recommendations to the Bureau of Prisons: that the Defendant be committed to the Bureau of
     Prisons’ facility FCI - Greenville, Illinois.
☒         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender to the United States Marshal for this district:

          ☐         at        on

     ☐         as notified by the United States Marshal.

     ☐         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐         before 2:00 pm on

          ☐         as notified by the United States Marshal.

          ☐         as notified by the Probation or Pretrial Services Office.




                                                                   RETURN

I have executed this judgment as follows: _____________________________________________________________________________
_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________

Defendant delivered on ___________ to ________________________ at_____________________________, with a certified copy of this
judgment.


                                                                                    __________________________________________
                                                                                    UNITED STATES MARSHAL


                                                                                By ___________________________________________
                                                                                   DEPUTY UNITED STATES MARSHAL
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 3 of 13 PageID #:623
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 3 – Supervised Release                                                                                               Judgment – Page 3 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)

        MANDATORY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of: two (2) years.

           The court imposes those conditions identified by checkmarks below:


During the period of supervised release:
 ☒ (1) you shall not commit another Federal, State, or local crime.
 ☒ (2) you shall not unlawfully possess a controlled substance.
 ☐ (3) you shall attend a public, private, or private nonprofit offender rehabilitation program that has been approved by the court, if
          an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
          domestic violence crime, as defined in § 3561(b).]
 ☐    (4) you shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
          16913).
 ☒ (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 ☐ (6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
          supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use of a controlled substance during
          each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
          if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

 DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3563(b) AND
                                18 U.S.C § 3583(d)
Discretionary Conditions — The court orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably related to the factors set forth in § 3553(a)(1) and (a)(2)(B), (C), and (D); such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in § 3553 (a)(2) (B), (C), and (D); and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period of supervised release:
 ☐ (1) you shall provide financial support to any dependents if you are financially able to do so.
 ☐ (2) you shall make restitution to a victim of the offense under § 3556 (but not subject to the limitation of § 3663(a) or
            § 3663A(c)(1)(A)).
 ☐    (3)    you shall give to the victims of the offense notice pursuant to the provisions of § 3555, as follows:
 ☒ (4) you shall seek, and work conscientiously at, lawful employment if able to do so; if you are not gainfully employed, you shall
      pursue conscientiously a course of study or vocational training that will equip you for employment (again, if able to do so).
 ☐ (5) you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
            to the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a
            stated degree or under stated circumstances; (if checked yes, please indicate restriction(s))        .
 ☒    (6)   you  shall not knowingly   meet or communicate   with any person  whom   you   know to be engaged, or  planning
            to be engaged, in felony criminal activity and shall not:
              ☐ visit the following type of places:         .
              ☐ knowingly meet or communicate with the following persons:                .
 ☒ (7) you shall refrain from ☒ excessive use of alcohol (defined as ☒ having a blood alcohol concentration
           greater than 0.08), and from any use of a narcotic drug or other controlled substance, as defined in § 102
           of the Controlled Substances Act (21 U.S.C. § 802), without a prescription by a licensed medical practitioner.
 ☒ (8) you shall not possess a firearm, destructive device, or other dangerous weapon.
 ☒ (9)        ☐ you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
                    include urine testing up to a maximum of 104 tests per year.
              ☒ you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                   any medications prescribed by the mental health treatment provider.
              ☐ you shall participate, at the direction of a probation officer, in medical care; (if checked yes, please specify:
                          .)
 ☐ (10) (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 4 of 13 PageID #:624
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 3 – Supervised Release                                                                                                    Judgment – Page 4 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
                 intervals of time, totaling        [no more than the lesser of one year or the term of imprisonment authorized for the
                 offense], during the first year of the term of supervised release (provided, however, that a condition set forth in
                 §3563(b)(10) shall be imposed only for a violation of a condition of supervised release in accordance with § 3583(e)(2)
                 and only when facilities are available) for the following period          .
 ☐      (11) (community confinement): you shall reside at, or participate in the program of a community corrections facility
                 (including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
                 release, for a period of        months.
 ☐      (12) you shall work in community service for                hours as directed by a probation officer.
 ☐      (13) you shall reside in the following place or area:           , or refrain from residing in a specified place or area:     .
 ☒      (14) you shall not knowingly leave from the federal judicial district where you are being supervised, unless
               granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
               Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
               Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
 ☒      (15) you shall report to the probation office in the federal judicial district to which you are released within 72 hours of your
                release from imprisonment. You shall thereafter report to a probation officer at reasonable times as directed by the court
               or a probation officer.
 ☒      (16) ☒          you shall permit a probation officer to visit you ☒ at any reasonable time or ☐ as specified:            ,
                        ☒ at home                  ☐ at work                   ☐ at school                 ☐ at a community service location
                        ☒ other reasonable location specified by a probation officer. If Defendant objects to a specific location, then
                 Defendant may file, within seven days of being notified of the location, a written objection with the Court.
                    ☒ you shall permit confiscation of any contraband observed in plain view of the probation officer.
 ☒      (17) you shall notify a probation officer within 72 hours, after becoming aware of any change in residence, employer, or
               workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
               truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 ☒      (18) you shall notify a probation officer within 72 hours if after being arrested, charged with a crime, or questioned by a law
               enforcement officer.
 ☐      (19) (home confinement)
               ☐       (a)(i) (home incarceration) for a period of __ months, you are restricted to your residence at all times except for
                       medical necessities and court appearances or other activities specifically approved by the court.
               ☐       (a)(ii) (home detention) for a period of __ months, you are restricted to your residence at all times except for
                       employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                       court appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
               ☐       (a)(iii) (curfew) for a period of __ months, you are restricted to your residence every day.
               ☐       from the times directed by the probation officer; or ☐ from __ to __.
               ☐       (b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                       by a form of location monitoring technology selected at the discretion of the probation officer, and you shall abide
                       by all technology requirements.
               ☐       (c) you shall pay all or part of the cost of the location monitoring, at the daily contractual rate, if you are financially
                       able to do so.
 ☐      (20)    you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State, the
                District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                and maintenance of a child or of a child and the parent with whom the child is living.
 ☐      (21)    (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
                determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
                and Nationality Act and the established implementing regulations. If ordered deported, you shall not remain in or enter the
                United States without obtaining, in advance, the express written consent of the United States Attorney General or the
                United States Secretary of the Department of Homeland Security.
 ☒      (22)    you shall satisfy such other special conditions as ordered below.
 ☐      (23)    You shall submit your person, property, house, residence, vehicle, papers [computers (as defined in 18 U.S.C. 1030(e)(1)),
               other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
               Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
               occupants that the premises may be subject to searches pursuant to this condition. An officer(s) may conduct a search
               pursuant to this condition only when reasonable suspicion exists that you have violated a condition of your supervision and
               that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
               reasonable manner.
 ☐      (24)     Other:
                    Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 5 of 13 PageID #:625
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 3 – Supervised Release                                                                                                    Judgment – Page 5 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. 3563(b)(22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term of supervised release:
 ☐ (1)        if you have not obtained a high school diploma or equivalent, you shall participate in a General Educational
              Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 ☐ (2)        you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
              days of placement on supervision.
 ☐ (3)         you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
               from employment, perform at least           hours of community service per week at the direction of the probation office
               until gainfully employed. The total amount of community service required over your term of service shall not exceed
                      hours.
 ☐ (4)        you shall not maintain employment where you have access to other individual’s personal information, including, but not
              limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
 ☒ (5)        you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer
              unless you are in compliance with the financial obligations imposed by this judgment.
 ☒ (6)        you shall provide a probation officer with access to any requested financial information requested by the probation
              officer to monitor compliance with conditions of supervised release.
 ☒     (7)       within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
                 restitution, fines, or special assessments, you must notify the probation officer of the change.
 ☒     (8)       you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.
 ☐     (9)      you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                probation officer. You shall comply with all recommended treatment which may include psychological and physiological
                testing. You shall maintain use of all prescribed medications.
                ☐       You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                        United States Probation Office. You shall consent to the installation of computer monitoring software on all
                        identified computers to which you have access and to which the probation officer has legitimate access by right or
                        consent. The software may restrict and/or record any and all activity on the computer, including the capture of
                        keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                        will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                        software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                ☐       The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                        to satisfaction of other financial obligations imposed by this judgment.
                ☐       You shall not possess or use at any location (including your place of employment), any computer, external storage
                        device, or any device with access to the Internet or any online computer service without the prior approval of a
                        probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                        network or email system
                ☐       You shall not possess any device that could be used for covert photography without the prior approval of a
                        probation officer.
                ☐       You shall not view or possess child pornography. If the treatment provider determines that exposure to other
                        sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                        to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                        determination, pursuant to 18 U.S.C. § 3583(e)(2), regarding whether to enlarge or otherwise modify the
                        conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                ☐       You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put
                        you in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                        locations where persons under the age of 18 regularly congregate, including parks, schools, school bus stops,
                        playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal commercial
                        business or unintentional incidental contact
                ☐       This condition does not apply to your family members:           [Names]
                ☐       Your employment shall be restricted to the judicial district and division where you reside or are supervised, unless
                        approval is granted by a probation officer. Prior to accepting any form of employment, you shall seek the
                        approval of a probation officer, in order to allow the probation officer the opportunity to assess the level of risk to
                        the community you will pose if employed in a particular capacity. You shall not participate in any volunteer
                        activity that may cause you to come into direct contact with children except under circumstances approved in
                        advance by a probation officer and treatment provider.
                    Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 6 of 13 PageID #:626
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 3 – Supervised Release                                                                                                Judgment – Page 6 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
                ☐     You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and
                      any other financial information requested.
                ☐     You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                      impose restrictions beyond those set forth in this order.
 ☒     (10)      you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
                commencement of the term of supervised release, at a rate of not less than 10% of the total of your gross earnings minus
                 federal and state income tax withholdings.
 ☒     (11)       you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                 prior permission of the court.
 ☐     (12)       you shall pay to the Clerk of the Court $       as repayment to the United States of government funds you received
                 during the investigation of this offense. (The Clerk of the Court shall remit the funds to       (list both Agency and
                 Address.)
 ☐     (13)      if the probation officer determines that you pose a risk to another person (including an organization or members of the
                 community), the probation officer may require you to tell the person about the risk, and you must comply with that
                 instruction. Such notification could include advising the person about your record of arrests and convictions and
                 substance use. The probation officer may contact the person and confirm that you have told the person about the risk.
 ☐     (14)       You shall observe one Reentry Court session, as instructed by your probation officer.
 ☐     (15)       Other:
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 7 of 13 PageID #:627
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 5 – Criminal Monetary Penalties                                                                                   Judgment – Page 7 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)

                                              CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                            Assessment                    Restitution         Fine          AVAA Assessment*       JVTA Assessment**
 TOTALS                                     $100.00             $112,545.00          $.00                $.00                     $.00


 ☐      The determination of restitution is deferred until  . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
        determination.
 ☐      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
        victims must be paid before the United States is paid.

     Restitution of $112,545.00 to:

          AS

          $4,420.00

          CSC

          $9,471.00

          EMR

          $10,722.00

          EP

          $13,160.00

          FC

          $29,420.00

          FS

          $9,317.00

          HCM

          $5,390.00

          JPQ

          $4,654.00

          OCC

          $4,956.00

          VCM

          $21,035.00
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 8 of 13 PageID #:628
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 5 – Criminal Monetary Penalties                                                                                               Judgment – Page 8 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
   ☐     Restitution amount ordered pursuant to plea agreement $

      ☐           The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                  before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
                  6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
      ☐           The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                  ☐               the interest requirement is waived for the         .

                  ☐               the interest requirement for the         is modified as follows:

      ☐           The defendant’s non-exempt assets, if any, are subject to immediate execution to satisfy any outstanding restitution or fine
                  obligations.

      * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
      ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
      September 13, 1994, but before April 23, 1996.
                   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 9 of 13 PageID #:629
ILND 245B (Rev. 03/12/2020) Judgment in a Criminal Case
Sheet 6 – Schedule of Payments                                                                                              Judgment – Page 9 of 9
DEFENDANT: CONCEPCION MALINEK
CASE NUMBER: 1:19-CR-00277(1)
                                                      SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ☒       Lump sum payment of $112,645.00 due immediately from non-exempt assets.

               ☐         balance due not later than       , or

               ☒         balance due in accordance with ☐ C, ☐ D, ☐ E, or ☒ F below; or


B      ☐       Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

C      ☐       Payment in equal         (e.g. weekly, monthly, quarterly) installments of $       over a period of        (e.g., months or years), to
               commence         (e.g., 30 or 60 days) after the date of this judgment; or

D      ☐       Payment in equal         (e.g. weekly, monthly, quarterly) installments of $       over a period of        (e.g., months or years), to
               commence         (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E      ☐       Payment during the term of supervised release will commence within         (e.g., 30 or 60 days) after release from imprisonment.
               The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F        ☒         Special instructions regarding the payment of criminal monetary penalties: you shall pay to the Clerk of the Court any
financial obligation ordered herein that remains unpaid at the commencement of the term of supervised release, at a rate of not less than 10%
of the total of your gross earnings minus federal and state income tax withholdings.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐      Joint and Several

Case Number                                        Total Amount           Joint and Several           Corresponding Payee, if
Defendant and Co-Defendant Names                                          Amount                      Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

☐      The defendant shall pay the cost of prosecution.

☐      The defendant shall pay the following court cost(s):

☒      The defendant shall forfeit the defendant’s interest in the following property to the United States: as stated in the preliminary order of
       forfeiture dated 04/19/2021, which shall become a part of this judgment, funds in the amount of $3,549.00 in United States currency
       and the property located at 3110 South 53rd Court, Cicero, IL 60804, Permanent Real Estate Index Number: 16-33-104-051-0000.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 10 of 13 PageID #:630




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )       No. 19 CR 277
               v.                              )
                                               )       Judge Edmond E. Chang
CONCEPCION MALINEK                             )

                           PRELIMINARY ORDER OF FORFEITURE

       This cause comes before the Court on motion of the United States for entry of a preliminary

order of forfeiture as to specific property pursuant to the provisions of Title 18, United States Code,

Sections 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, and the Court being fully informed

hereby finds as follows:

       (a)     On October 2, 2019, a superseding indictment was returned charging

CONCEPCION MALINEK, in Counts One through Ten with knowingly providing and obtaining

the labor and services of a person, by means of: (i) serious harm and threats of serious harm to that

person or another person; (ii) abuse and threatened abuse of the law and legal process; and (iii) a

scheme, plan, and pattern intended to cause the person to believe that, if that person did not perform

such labor and services, that person or another person would suffer serious harm, in violation of

18 U.S.C. §§ 1589(a)(2), (a)(3) and (a)(4). The superseding indictment sought forfeiture to the

United States of certain property pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

On July 15, 2020, a bill of particulars was filed seeking forfeiture of certain property pursuant to

the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (b)     The superseding indictment and bill of particulars sought forfeiture to the United

States of specific property, namely:

               1.      funds in the amount of $3,549 in United States currency; and
   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 11 of 13 PageID #:631




               2.      the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                       Cicero property”), and legally described as:

               THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
               4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
               SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
               THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
               RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
               COUNTY, ILLINOIS.

               Permanent Real Estate Index Number: 16-33-104-051-0000,

pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (c)     On July 31, 2020, pursuant to Fed. R. Crim. P. 11, defendant CONCEPCION

MALINEK entered a voluntary plea of guilty to Count Ten of the superseding indictment, thereby

making the property named in the superseding indictment and bill of particulars subject to

forfeiture pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), which states in part:

               (d)     The court, in imposing sentence on any person convicted of a violation of
                       this chapter, shall order, in addition to any other sentence imposed and
                       irrespective of any provision of State law, that such person shall forfeit to
                       the United States –

                       (1) such person’s interest in any property, real or personal, that was involved
                       in, used, or intended to be used to commit or to facilitate the commission of
                       such violation, and any property traceable to such property; and

                       (2) any property, real or personal, constituting or derived from, any
                       proceeds that such person obtained, directly or indirectly, as a result of such
                       violation, or any property traceable to such property.

       (d)     Because of the defendant’s conviction of the above violation, the foregoing

property is subject to forfeiture pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (e)     Accordingly, this Court orders that a preliminary order of forfeiture be entered

against defendant CONCEPCION MALINEK as to the foregoing property.                   Pursuant to 18




                                                 2
   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 12 of 13 PageID #:632




U.S.C. §§ 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, all right, title, and interest of the

defendant in:

                (1)    funds in the amount of $3,549 in United States currency; and

                (2)    the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                Cicero property”), and legally described as:

                THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
                4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
                SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
                THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
                RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
                COUNTY, ILLINOIS.

                Permanent Real Estate Index Number: 16-33-104-051-0000,

shall be forfeited to the United States for disposition according to law.

       (f)      Pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, the

United States requests that the terms and conditions of this preliminary order of forfeiture be made

part of the sentence imposed against the defendant and recited in any judgment and commitment

order entered in the case.   In accordance with Rule 32.2(b)(4)(A), at sentencing – or at any time

before sentencing if the defendant consents – the preliminary order of forfeiture will become final

as to the defendant.   Pursuant to Rule 32.2(c), if a third party files a petition asserting an interest

in the property to be forfeited, this Court must hold a hearing to determine his rights.      Pursuant

to 21 U.S.C. § 853(n)(2), as incorporated by 28 U.S.C. § 2461(c), third parties have 30 days from

the publication of notice or receipt of notice, whichever is earlier, to file a petition.          The

preliminary order of forfeiture will remain preliminary as to third parties until such an ancillary

proceeding, if required, can be conducted under Rule 32.2(c). After disposition of all third party

interests, this Court shall, upon the government’s motion if appropriate, enter a final order of



                                                   3
   Case: 1:19-cr-00277 Document #: 96 Filed: 04/22/21 Page 13 of 13 PageID #:633




forfeiture for the property that is the subject of this preliminary order of forfeiture, thereby vesting

clear title in the United States of America.

       (g)      Pursuant to 21 U.S.C. § 853(g), as incorporated by 28 U.S.C. § 2461(c), and Fed.

R. Crim. P. 32.2, the foregoing property of this order shall upon entry of this preliminary order of

forfeiture be seized by the United States Marshals Service.

       (h)     This Court shall retain jurisdiction to take such additional action and enter such

further orders as may be necessary to implement and enforce this preliminary forfeiture order.




                                                       EDMOND E. CHANG
                                                       United States District Judge


DATED: April 19, 2021




                                                   4
